Citation Nr: 9917442	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  93-09 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

3.  Entitlement to service connection for a skin disability, 
both on a direct basis and as secondary to the veteran's 
service-connected sarcoidosis.  

4.  Entitlement to service connection for disabilities of the 
knees, ankles, shoulders, and eyes, as well as for body 
cramps, a sore throat, and a chronic cough, all as secondary 
to the veteran's service-connected sarcoidosis.

5.  Entitlement to a Total Rating based on Individual 
Unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
November 1953 and from October 1957 to May 1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to an increased rating for sarcoidosis 
from 30 percent disabling and denied entitlement to an 
increased (compensable) rating for hearing loss.  The appeal 
also arises from a January 1994 rating decision which denied 
entitlement to service connection for a skin disability on a 
direct basis and denied entitlement to a TDIU.  The January 
1994 rating decision also denied entitlement to service 
connection for arthritis in both legs, to include the knees 
and ankles, arm problems, bursitis, body cramps, an eye 
condition, and a sore throat and cough, all as secondary to 
the veteran's service-connected sarcoidosis.








REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran maintains that his sarcoidosis is severe enough 
to warrant an evaluation in excess of 30 percent.  The 
veteran was originally evaluated under Diagnostic Code 6802 
of 38 C.F.R. § 4.97 (1992) for "unspecified 
pneumoconiosis."  However, during the course of this appeal, 
new criteria addressing respiratory disorders were adopted, 
which became effective on October 7, 1996.  Specifically, 
Diagnostic Code 6802 was repealed and a new Diagnostic Code 
specifically addressing sarcoidosis was adopted.  The new 
relevant diagnostic code for sarcoidosis is 6846.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991). 

While the RO did rate the veteran's sarcoidosis in July 1998 
under the new diagnostic criteria, the RO did not rate the 
veteran's sarcoidosis under the old diagnostic criteria for 
respiratory disabilities (Diagnostic Code 6802) at that time.  

It is not enough for the RO to assume that because the 
veteran's disability was rated under the old criteria in 1992 
and 1993 and determined to be 30 percent disabling that there 
would not be a different outcome were his disability to be 
rated today under the old criteria.  There has been 
additional evidence added to the claims folder since 1993.  
Therefore, the veteran's claim should be remanded again so 
that after reviewing all the evidence of record, the RO can 
rate the veteran's sarcoidosis under both the old and new 
diagnostic criteria and apply the version most favorable to 
the veteran.  

In light of the need for the claim to be remanded, the 
veteran should also be afforded a VA respiratory examination.  
Thereafter, the RO should apply the most favorable diagnostic 
code to the evidence of record.  

In regard to the veteran's claims for entitlement to service 
connection for body cramps, for a sore throat and chronic 
cough, and for disabilities of the knees, ankles, shoulders, 
skin, and eyes the veteran claims at least in part, that 
these disorders are related to his service-connected 
sarcoidosis.  At the veteran's May 1998 VA examination, the 
examiner commented that the veteran had a long history of 
sarcoidosis involving the lung and most probably involving 
the joints.  At the veteran's October 1993 VA examination, 
the examiner commented that the veteran had sarcoidosis and 
chronic shortness of breath and cough on this basis.  At a VA 
visual examination in October 1993, the examiner commented 
that the veteran had dry eyes, which were probably related to 
sarcoid.  

As the evidence shows that some of the veteran's service-
connected disabilities might be related to his sarcoidosis or 
are manifestations of his sarcoidosis, his claims for 
secondary service connection should also be remanded for a VA 
examination in order to determine the etiology of these 
disorders.  The examiner should determine whether these 
disorders are manifestations of the veteran's sarcoidosis (in 
which case they should be rated under the specific body 
system involved per the directive under Diagnostic Code 
6846), whether they are separate from his sarcoidosis but 
proximately due to or the result of his sarcoidosis, or even 
whether the veteran's sarcoidosis aggravated the veteran's 
claimed disorders. See Allen v. Brown, 7 Vet. App. 439 
(1995).

In addition, a letter dated October 1991 indicated that the 
veteran was entitled to Social Security Administration 
benefits beginning April 1991.  Although there is a medical 
record from the New York Department of Labor dated August 
1990, there are indications that other medical records were 
considered, especially from September 1991.  Also, the actual 
October decision is not a matter of record.  Any medical 
records considered by the Social Security Administration 
along with a copy of their decision should be obtained by the 
RO.  VA's duty to assist includes obtaining Social Security 
Administration Records.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 371 (1992).  As such medical records might have a 
bearing on the veteran's claim for an increased rating for 
bilateral hearing loss, such claim is deferred pending the 
RO's obtaining all records considered by the Social Security 
Administration.  

The veteran has asserted that he should be considered for a 
TDIU under 38 C.F.R. § 4.16.  In light of the need for 
further development regarding the veteran's claims of 
entitlement to increased ratings for his service-connected 
sarcoidosis and his bilateral hearing loss, and the claims of 
entitlement to service connection for various disabilities on 
a secondary basis due to the veteran's service-connected 
sarcoidosis, consideration of whether the veteran is entitled 
to a TDIU under 38 C.F.R. § 4.16 is deferred.  

At the veteran's December 1998 hearing (page 2 of the 
transcript), he raised claims for entitlement to service 
connection for tinnitus and a cardiovascular disability.  
Also at his hearing (page 19 of the transcript), the veteran 
raised claims that he had an enlarged liver and spleen as 
well as ulcers secondary to either his sarcoidosis or the 
medication for the sarcoidosis.  These additional claims for 
service-connection are inextricably intertwined with the 
veteran's claim for a TDIU.  Holland v. Brown, 6 Vet.App. 443 
(1994).  The RO should take appropriate steps to develop and 
adjudicate these claims.  If the claims are not resolved in 
the veteran's favor, the RO should assure that the veteran is 
afforded an opportunity to complete the procedural steps for 
an appeal, as outlined in 38 U.S.C.A. § 7105 (West 1991).  
After the RO adjudicates all of the aforementioned claims 
(both those in appellate status and those not in appellate 
status yet), the RO should readjudicate the veteran's claim 
of entitlement to a TDIU under 38 C.F.R. § 4.16.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all relevant 
current medical records regarding the 
veteran's sarcoidosis.  The RO should 
contact the Social Security 
Administration and obtain a copy of their 
October 1991 decision granting the 
veteran disability benefits along with 
copies of all medical records considered 
by the Social Security Administration.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
sarcoidosis.  All indicated testing in 
this regard should be accomplished, 
including pulmonary testing.  Pulmonary 
testing should include the predicted 
value of the Forced Expiratory Volume, 
the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity, and 
the predicted value of the Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method.  If it is 
necessary for the veteran to be examined 
by different specialists in order to 
answer the following questions, the RO 
should arrange for those separate 
examinations.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should answer 
the following questions:

a.  Describe all symptomatology and 
manifestations of the veteran's 
sarcoidosis.

b.  Does the veteran have pulmonary 
involvement with persistent symptoms 
requiring chronic low dose 
(maintenance) or intermittent 
corticosteroids?

c.  Does the veteran have pulmonary 
involvement requiring systemic high 
dose (therapeutic) corticosteroids 
for control?

d.  Describe the severity of any 
fibrosis that might be present, 
specifically in terms of whether it 
might be considerable or extensive.

e.  Describe the severity of any 
dyspnea that might be present, 
specifically in terms of whether it 
might be moderate on slight exertion 
or severe on slight exertion. 

f.  Provide diagnoses of all 
disorders of the veteran's ankles, 
knees, shoulders, and skin.

g.  Are such disorders identified in 
question (f) manifestations of the 
veteran's sarcoidosis?

h.  If such disorders identified in 
question (f) are separate disorders 
from the veteran's sarcoidosis, are 
they proximately due to or the 
result of his sarcoidosis?

i.  If such disorders identified in 
question (f) are unrelated to the 
veteran's sarcoidosis, did the 
veteran's sarcoidosis aggravate such 
disorders beyond the natural 
progression of such disorders?

j.  Does the veteran have either 
body cramps, a sore throat, or a 
chronic cough?

k.  Are such disorders identified in 
question (j) manifestations of the 
veteran's sarcoidosis?

l.  If such disorders identified in 
question (j) are separate disorders 
from the veteran's sarcoidosis, are 
they proximately due to or the 
result of his sarcoidosis?

m.  If such disorders identified in 
question (j) are unrelated to the 
veteran's sarcoidosis, did the 
veteran's sarcoidosis aggravate such 
disorders beyond the natural 
progression of such disorders?

3.  The veteran should also be afforded 
an ophthalmological examination.  All 
indicated testing in this regard should 
be accomplished.  The examiner is 
requested to describe any disorders 
affecting the veteran's eyes and to 
provide diagnoses of all such disorders.  
The examiner should also opine as to the 
etiology of any such disorder(s), to 
include determinations as to whether any 
such disorders are manifestations of the 
veteran's sarcoidosis or if they are 
separate disorders from his sarcoidosis, 
whether they are proximately due to or 
the result of his sarcoidosis.  If such 
disorders are unrelated to the veteran's 
sarcoidosis, the examiner should state 
whether the veteran's sarcoidosis 
aggravated such disorders beyond their 
natural progression.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.

4.  The RO should take whatever steps the 
RO deems appropriate to develop and 
adjudicate the veteran's claims of 
entitlement to service connection for a 
cardiovascular disability and tinnitus as 
well as his claims for entitlement to 
service connection for ulcers and liver 
and spleen disabilities as secondary to 
service-connected sarcoidosis.  If the 
claims are not resolved in the veteran's 
favor, the RO should assure that the 
veteran is afforded an opportunity to 
complete the procedural steps to appeal 
the claim to the Board.  As outlined in 
38 U.S.C.A. § 7105, these steps include 
providing the veteran with an opportunity 
to file a notice of disagreement after he 
receives notice of the decision.  If he 
files a timely notice of disagreement, he 
must be given a statement of the case, 
and he must be afforded an opportunity to 
submit a substantive appeal in response 
to the statement of the case. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims of 
entitlement to an increased rating for 
the veteran's service-connected 
sarcoidosis from 30 percent disabling.  
The RO must consider the veteran's 
sarcoidosis under both the old and new 
rating schedule criteria for respiratory 
disorders and apply the one that is most 
favorable to the veteran.  This means 
that the claim must first be evaluated 
under the old criteria and then the claim 
must be evaluated under the new criteria.  
After the claim has been evaluated under 
both sets of criteria, a rating must be 
assigned based on the set of criteria 
that results in the higher rating.  

The RO should also readjudicate the 
veteran's claims of entitlement to 
service connection for disabilities 
affecting the ankles, knees, shoulders, 
and eyes, as well as body cramps, a sore 
throat, and a chronic cough, all as 
secondary to the veteran's sarcoidosis.  
The veteran's claim for entitlement to 
service connection for a skin disability 
should be adjudicated both on a direct 
basis and as secondary to his service-
connected sarcoidosis.  The RO should 
consider whether any non service-
connected disabilities were aggravated by 
the veteran's sarcoidosis beyond the 
natural progression of the disorders 
pursuant to Allen v. Brown.  The RO 
should also readjudicate the veteran's 
claim for an increased rating for hearing 
loss.  

Based on those determinations, as well as 
the determinations made on the claims of 
entitlement to service connection for a 
cardiovascular disability and tinnitus as 
well as the claims for entitlement to 
service connection for ulcers and liver 
and spleen disabilities as secondary to 
service-connected sarcoidosis, the RO 
should then consider whether the veteran 
is entitled to a TDIU under 38 C.F.R. 
§ 4.16.  In the event that the claims on 
appeal are not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case regarding said claims and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









